Citation Nr: 1039521	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.

2.  Entitlement to service connection for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2004 to December 
2005 and had additional service with the Army Reserve.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records 
held by a Federal department or agency, VA shall continue their 
efforts to obtain these records unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  Id.  

An April 2006 VA examination did not include a review of the 
claims file and did not address current right knee and right hand 
diagnoses shown by VA treatment records.  A May 2007 examination 
of the joints did not include an examination of the right hand 
and did not contain opinions regarding the Veteran's claimed 
right knee and right hand disabilities.  It appears that a new VA 
examination, addressing the Veteran's claimed right knee and 
right hand disabilities, was completed at the Detroit, Michigan 
VA Medical Center.  Although a copy of the examination report was 
received in June 2007 and was associated with the claims file, it 
appears to be incomplete, and does not include the date of 
examination or the name of the physician who conducted the 
examination.  

The Board finds that a remand is necessary to that the RO/AMC can 
obtain the full VA examination report along with any outstanding 
VA medical records and associate them with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] failure 
to consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")  Thereafter, the 
RO/AMC should review the case again based on the additional 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA medical 
records, to include any additional VA 
examination reports and electronic 
records, from the VA Medical Center in 
Detroit, Michigan and should associate 
them with the claims file.  If the search 
for such records has negative results, the 
RO should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  If the aforementioned VA examination 
report (a copy of which was associated with 
the claims file in June 2007) is not found, 
the Veteran should be afforded a new VA 
examination to address his claimed right 
hand and right knee disabilities.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
